DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 1/25/2022, applicant has submitted an amendment filed 4/25/2022.
Claim(s) 1-3 and 5-13 has/have been amended.  Claim(s) 4 has/have been cancelled.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “question and answer unit” in the 5th to last line which should be –question and answer units--.
Claim 10 recites “a plurality of domain” in lines 2-3 of page 7 of the claims which should be –a plurality of domains--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
As amended, “determining an entity name by: analyzing the user question data based on morpheme analysis, analyzing an intention of the user question data based on a lexical meaning of the entity name, and extracting a query by restoring an abbreviation word or a substitute word and mapping a plurality of domains corresponding to the query based on a rule-based domain classifier;” in lines 4-11 of claim 1 is unusual because the two “analyzing” steps and the “extracting” step are, as claimed, all part of “determining an entity name”.  This is unusual at least because analyzing an intention based on a lexical meaning of the entity name appears to be a step that occurs after the entity name has been determined, and extracting a query does not seem to be a step that would be involved in determining an entity name.
At a minimum, it is not clear if “determining an entity name” is supposed to be done by “analyzing the user question data based on morpheme analysis” and not by “analyzing an intention…” and “extracting a query…”, or if Applicant really meant to claim where “determining an entity name” is performed by all 3 of “analyzing the user question data based on morpheme analysis”, “analyzing an intention…”, and “extracting a query…”.
Lines 12-23 of claim 1 are unusual because, as amended “selecting a similar question word…” and “in case that an answer value corresponding to the question word is present…” are part of “selecting a similar question word candidate group similar to the user question data” and originally “selecting a similar question word candidate group “ and “selecting a similar question word” and the two “in case that…” limitations were all previously separate steps.  Additionally, it is unusual for only one of the “in case that…” limitations (last 3 lines of page 2 of the claims) to be included in “selecting a similar question word candidate group” while the other (lines 1-4 of page 3 of the claims) is not.

As per Claim 2:
“determining, as a best answer value, a correct answer candidate value exceeding a preset reliability among the N*M correct answer candidate values” in the 4th to last line to the 2nd to last line of claim 2 makes the phrase “N*M correct answer candidate values” in the 9th to last line of claim 2, “a correct answer candidate value” in the 4th to last line to 3rd to last line of claim 2, and “N*M correct answer candidate values” in the 3rd to last line to 2nd to last line of claim 2 unclear.  Paragraph 9 of the Specification describes where “the best answer value” is provided “as an answer”, suggesting that an “answer value” is an answer itself, and not a reliability score associated with an answer. (see also original claim language of the 2nd to last limitation of claim 2 which recites “determining whether the at least one correct answer candidate value is a best answer”)  “determining, as a best answer value, a correct answer candidate value exceeding a preset reliability among the N*M correct answer candidate values” in the 4th to last line to the 2nd to last line of claim 2, however, suggests that a correct answer candidate value is a reliability value (i.e. a number) and not an answer itself.  It is therefore not clear, as claimed, whether “correct answer candidate value” is supposed to refer to a candidate answer (e.g. “Yes”) or to a reliability score for a candidate answer (e.g. a 90% confidence of “Yes”).

As per Claim 3:
“determining the correct answer candidate value” in “wherein determining the correct answer candidate value further comprises:” in lines 2-3 of claim 3 lacks antecedent basis (to the extent that this refers to a previously recited step).  The 2nd to last limitation of claim 2 determines a best answer value, and does not determine “a correct answer candidate value”.  
Additionally, “the correct answer candidate value” in line 2 of claim 3 is ambiguous, because it can refer to any one of the N*M correct answer candidate values which are obtained in the 9th to last line of claim 2, and it is not clear which correct answer candidate value is the one that “the correct answer candidate value” in line 2 of claim 3 is supposed to refer to.
Due to the ambiguity discussed in the previous paragraph, even assuming “determining the correct answer candidate value” is supposed to refer to the obtaining of one of the N*M correct answer candidate values in the 9th to last line of claim 2, it is not clear which obtaining of which correct answer candidate value is the one that “determining the correct answer candidate value” in line 2 of claim 3 is supposed to refer to.

As per Claim 5:
Claim 5 includes the issues of claim 3.
Additionally, “determining one best answer value or information indicating no result is provided” is grammatically unclear, because it is not clear if “information indicating no result is provided” as an alternative to “determining the correct answer candidate value further comprises: determining one best answer value”, or if claim 5 is supposed to refer to where one of one best answer value or information indicating no result is determined to be provided.

As per Claim 6:
Claim 6 includes the issues of claim 3.
Applicant’s amendment also did not address the following issues pertaining to claim 6 which were identified in the Office Action mailed 1/25/2022:
“a term frequency-inverse document frequency is calculated in the at least one selected document” is unusual phrasing because TF-IDF (see paragraphs 40-41 of Applicant’s Specification) commonly refers to a frequency of a word that occurs in a document, and is not something that is performed in a document (i.e. the calculation is typically performed by analyzing document[s], and not performed in a document).  It is not clear if Applicant meant to claim something like calculating, for each of a plurality of words, a TF-IDF value of the word in the at least one selected document, such that there are a plurality of words that each have a TF-IDF value such that words can be sorted in descending order of TF-IDF values.  To be clear, “calculating, for each of a plurality of words, a TF-IDF value of the word in the at least one selected document” is not necessarily proper claim language.  The examiner only typed this phrase to attempt to describe a concept that Applicant may have meant to claim.
It is also not clear how passages are searched for in a descending order of TF-IDF values because TF-IDF values appear to be values for words in documents, and do not appear to order passages in any way such that passages would be searched in any particular order based on TF-IDF values.
	For currently amended claim 6, “calculating a term frequency-inverse document frequency (TF-IDF) value in the plurality of documents” still refers to calculating a TF-IDF value in a document which is unusual, and it is still not clear how passages are searched for in a descending order of TF-IDF values.

	As per Claim 7:
Applicant’s amendment also did not address the following issue pertaining to claim 7 which was identified in the Office Action mailed 1/25/2022:
It is not clear what Applicant means by “the passage is extracted sentence by sentence exceeding a predetermined byte” (lines 1-3 of claim 7).
For example, it is not clear if Applicant meant to claim:
1. where a passage is extracted one sentence at a time until the total amount of data extracted exceeds a certain number of bytes
2. where a passage is extracted on a sentence by sentence basis, where each extracted sentence must exceed a certain number of bytes in order to be extracted (and sentences which do not exceed the certain number of bytes are not extracted).
3. where a passage is extracted N bytes by N bytes, where N bytes is the number of bytes of data that is considered to be a “sentence”
OR 
4. something else.
“exceeding a predetermined byte” and “the predetermined byte” in lines 3-4 of claim 7 is unusual phrasing because “byte” is necessarily singular such that this phrase, and so “byte”, as a quantity, necessarily refers to one byte.  At a minimum, it is not clear if Applicant meant to limit “a predetermined byte” to only one byte, or if Applicant meant to claim where a predetermined byte value (which can be one or more than one or less than one) is exceeded.

As per Claim 10: 
“selecting a similar question word candidate group similar to the user question data including selecting a similar question word having a high similarity from the similar question word candidate group by applying word embedding to the similar question word candidate group” in lines 7-11 of claim 10 is unusual because it requires the selecting of a similar question word candidate group to include functions that operate on the similar word candidate group (where functions logically cannot operate on a candidate group that has not yet been selected).
“the user question” in line 3 of page 7 of the claims lacks antecedent basis (Applicant amended lines 3 and 5 of claim 10 to recite “user question data”).
“the user question” in line 4 of page 7 of the claims lacks antecedent basis (Applicant amended lines 3 and 5 of claim 10 to recite “user question data”).
“determining, as a best answer value, a correct answer candidate value exceeding a preset reliability among N*M correct answer candidate values” in the 9th to last line to the 7th to last line of claim 10 makes the phrase “N*M correct answer candidate values” in the 12th to last line of claim 10, “a correct answer candidate value” in the 9th to last line to 8th to last line of claim 10, and “N*M correct answer candidate values” in the 7th to last line of claim 10 unclear.  Paragraph 9 of the Specification describes where “the best answer value” is provided “as an answer”, suggesting that an “answer value” is an answer itself, and not a reliability score associated with an answer. (see also original claim language of the 2nd to last limitation of claim 2 which recites “determining whether the at least one correct answer candidate value is a best answer”) “determining, as a best answer value, a correct answer candidate value exceeding a preset reliability among N*M correct answer candidate values” in the 9th to last line to the 7th to last line of claim 10, however, suggests that a correct answer candidate value is a reliability value (i.e. a number) and not an answer itself.  It is therefore not clear, as claimed, whether “correct answer candidate value” is supposed to refer to a candidate answer (e.g. “Yes”) or to a reliability score for a candidate answer (e.g. a 90% confidence of “Yes”).

As per Claim 12:
“determining, the correct answer candidate values of the MRC question and answer algorithm corresponding to reliability exceeding the second critical value, as the best answer value” in lines 5-7 of claim 12 is grammatically unusual, and it is not clear what this phrase is supposed to mean.
Applicant’s amendment also did not address the following issues pertaining to claim 12 which were identified in the Office Action mailed 1/25/2022:
 “the MRC question and answer algorithm corresponding to reliability exceeding the second critical value” in lines 4-5 of claim 12 does not necessarily have antecedent basis (“wherein it is determined whether reliability of each of the plurality of MRC question and answer algorithms exceeds a second critical value” in lines 4-5 of claim 12 does not establish that any of the algorithms necessarily has reliability that exceeds a second critical value) and in some embodiments, “the MRC question and answer algorithm corresponding to reliability exceeding the second critical value” is ambiguous (i.e. there is also not necessarily only one algorithm that has a reliability that exceeds the second critical value, and so when there are multiple algorithms with second-value-exceeding reliability, it is not clear which of the multiple algorithms with second-value-exceeding reliability is “the MRC question and answer algorithm corresponding to reliability exceeding the second critical value” in lines 4-5 of claim 12)
“correct answer candidate values… are determined as the best answer value” in claim 12, given its plain meaning, refers to where multiple correct answer candidate values are determined to be a single best answer value.  While this is not impossible or illogical, if Applicant meant for the best answer value to be one of the correct answer candidate values, the examiner recommends amending claim 12 as needed to be consistent with Applicant’s intent.
“the correct answer candidate values of the MRC question and answer algorithm” lacks antecedent basis (this issue is newly introduced because Applicant added “the” in front of “correct answer candidate values” in line 5 of claim 12).  No part of claim 10 establishes that multiple values are obtained from a single algorithm.
“providing as an answer to a user” in the last line of claim 12 is unusual (providing what as an answer to a user?)

	As per Claim 13:
Applicant’s amendment also did not address the following issues pertaining to claim 13 which were identified in the Office Action mailed 1/25/2022:
“the reliability of each of the pluraltiy of MRC question and answer algorithms” in lines 2-3 of claim 13 lacks antecedent basis.
	“determining, a correct answer candidate value with high consistency from among correct answer candidate values presented by the plurality of MRC question algorithms, as the best answer value” is grammatically unusual.
	“the correct answer candidate value” is ambiguous (can refer to any one of the multiple correct answer candidate values in claim 10, and does not necessarily refer to the determined high-consistency correct answer candidate value).

	The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 recites “wherein searching for the plurality of passages further comprises: searching for the plurality of passages in one or more documents”, where “searching for the plurality of passages” presumably further defines “searching for a plurality of passages including a candidate answer determined as being suitable for the user question data, in the plurality of documents” in claim 2 (first 3 lines of page 4 of the claims).  Searching for a plurality of passages in a plurality of documents logically searches for the plurality of passages in one or more of the plurality of documents, and so Claim 8 does not further limit claim 2.
	Additionally, assuming Applicant meant to change where searching for a plurality of passages in plural documents can, instead, be searching for a plurality of passages in one or more documents, claim 8 would broaden and not further limit claim 2.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-2 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 5-9, and 11-13, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per Claim(s) 1, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A machine reading comprehension (MRC) question and answer providing method comprising: receiving a user question data in a speech format or a text format; determining an entity name by: analyzing the user question data based on morpheme analysis, analyzing an intention of the user question data based on a lexical meaning of the entity name, and extracting a query by restoring an abbreviation word or a substitute word and mapping a plurality  of domains corresponding to the query based on a rule-based domain classifier; selecting a similar question word candidate group similar to the user question data including: selecting a similar question word having a high similarity from the similar question word candidate group by applying word embedding to the similar word candidate group; in case that an answer value corresponding to the similar question word is present, providing the answer value to a user; in case that no best answer value corresponding to the similar question word is present, selecting a plurality of documents corresponding to the query based on the plurality of domains; searching for a plurality of passages sentence by sentence in the plurality of documents and applying a plurality of MRC question and answer algorithms to the plurality of passages; selecting a best answer value based on reliability of the plurality of MRC question and answer algorithms, and in case that the best answer value is present, providing the best answer value to a user; and in case that no best answer value is present, providing information indicating no result as an answer to a user.
	Tang suggests searching for a plurality of passages sentence by sentence in… at least one document because (as discussed in the rejection of claim 1) obtaining a most relevant passage suggests that there are other less relevant passages, and paragraph 30 of Tang describes where a passage can be a sentence, which suggests where each of a plurality of passages including the most relevant passage are “searched for” and found passage-by-passage/“sentence by sentence”.
2008/0215541 teaches “FIG. 7 is a flow diagram that illustrates the processing of the identify expanded queries component of the search system in one embodiment. The component is passed a query and returns expanded queries. In block 701, the component expands any acronyms within the query. In blocks 702-707, the component loops identifying synonyms for each word of the query. In block 702, the component selects the next word of the query. In decision block 703, if all the words have already been selected, then the component continues at block 708, else the component continues at block 704. In block 704, the component corrects any misspelling of the selected word. In block 705, the component performs stemming on the selected word. In block 706, the component identifies synonyms of the selected word. In block 707, the component adds the synonyms as alternatives for the selected word and then loops to block 702 to select the next word of the query. In block 708, the component generates various expanded queries from the synonyms that are alternatives of each word. The component then returns the expanded queries” (paragraph 34).  This reference describes expanding any acronyms/”abbreviations” in a query in order to return expanded queries (where expanding an acronym can be interpreted as “restoring” an acronym to its sequence-of-words form).  This reference describes generating a query by restoring an abbreviation.
2007/0050351 teaches “As previously discussed, alternative search queries are determined and provided to the client by an embodiment of the present invention. For example, one predicted search query 904 is "cia". In this example, one alternative search query 905 is "central intelligence agency". This alternative search query is based on recognizing that "CIA" is an acronym and expanding the acronym. The process can be reversed. In other words, if the predicted search query were "central intelligence agency", an alternative search query of "cia" could be provided to the client. Other alternative search queries 905 for the predicted search query 904 of "cia" are "culinary institute of america" and "cairo international airport"” (paragraph 133).  This reference describes acronym/”abbreviation” expansion to produce an alternative search query.
Ducatel et al. (US 2012/0303358) suggests determining semantic similarity between an input query/question and multiple queries in a document retrieval system, and providing an answer corresponding to a query that is semantically similar to the input query/question (paragraphs 10, 17, 40-44, 56)
2018/0060304 teaches “In one illustrative embodiment, the semantic similarity may be determined using word embedding. Word embedding is a deep learning approach to semantics that places words that often appear in context next to each other. Thus, a word-embedding parser would provide a general similarity of two words. For example, in the case of the words “men” and “women”, the word-embedding parser would return a high semantic similarity. As another example, in the case of the words “toothpaste” and “aspirin”, the word-embedding parser would return a low semantic similarity. In another illustrative embodiment, the semantic similarity may be determined using a prebuilt ontology that defines a semantic similarity between sets of words” (paragraph 87).  This reference suggests where word embedding can be used to determine semantic similarity (which suggests, in combination with Ducatel, where similarity between an input query and queries in a document retrieval system can be determined based on word embedding).
Guo et al. (US 2019/0354630) teaches receiving a query including a question from a user and checking for a match between the question and a question/answer pair in a local cache, and suggests providing a matching answer if there is a match (paragraph 62) and using “cloud services” to answer the question if a match is not found (62-67).  This reference suggests providing an existing best answer value when there is a best answer value corresponding to a similar question and when there is no best answer value corresponding to [a] similar question word, performing another form of question answering.
2018/0068225 teaches “Specifically, the response generation module 211 calculates a score of the candidate response searched in the response search process. For example, the response generation module 211 calculates, as the score of the candidate response, a total value of a score indicating a strength of a counterargument, a score indicating a level of consistency, and a score of matching” (paragraph 144) and “The score indicating the level of consistency is calculated using the attribute data 600. For example, the response generation module 211 refers to values of the attributes 613, 623, and 633 of a plurality of knowledges included in the candidate response, and gives 1 as a score when the values of all the attributes 613, 623, and 633 coincide; otherwise gives 0 as the score” (paragraph 146).  This reference describes where candidate response (suggested to be a candidate answer) scoring is based on consistency of multiple values.

As per Claim(s) 2 (and consequently claims 3 and 5-9 which depend on claim 2), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2, including (i.e. in combination with the remaining limitations in claim[s] 2) a machine reading comprehension (MRC) question and answer providing method comprising: receiving a user question data; analyzing the user question data; selecting a plurality of documents from a plurality of domains corresponding to the user question data; searching for a plurality of passages including a candidate answer determined as being suitable for the user question data, in the plurality of documents; obtaining N*M correct answer candidate values by inputting the user question data and the plurality of passages into a plurality of MRC question and answer units; where N is the number of the plurality of passages, and M is the number of the plurality of MRC question and answer unit; determining, as a best answer value, a correct answer candidate value exceeding a preset reliability among the N*M correct answer candidate values; and providing an answer to a user.
	As per Claim(s) 10 (and consequently claims 11-13 which depend on claim 10), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 10, including (i.e. in combination with the remaining limitations in claim[s] 10) A machine reading comprehension (MRC) question and answer providing method comprising: receiving a user question in the form of a speech or a text; analyzing a user question based on a natural language processing analysis and a natural language comprehension analysis; during the analysis of the user question, when a similar question word candidate group is selected, one similar question word having a high similarity is selected through a similar question word matching employing a word embedding scheme, and, when there is a best answer value corresponding to the selected similar question word, providing the existing best answer value as an answer to the user; when there is no best answer value corresponding to the similar question word, selecting a plurality of documents in at least one domain corresponding to the user question and extracting a plurality of passages that are answer candidates determined as being suitable for the user question from the selected plurality of documents; applying a plurality of MRC question and answer algorithms to the plurality of22Attorney Docket No. MRZ0002PA/123593-2 passages to obtain a plurality of correct answer candidate values; and determining whether there is a best answer value that is determined to be a correct answer from among the plurality of correct answer candidate values and, when there is a best answer value, providing the best answer value as an answer, and when there is no best answer value, providing information indicating no result as an answer to a user.
	Tang, Clark, Allen, and Barker suggest various limitations of claim 10 for the reasons discussed in the prior art rejection of claim 2, but the prior art of record does not teach or suggest where a plurality of question and answer or natural language generation algorithms are applied to the passages to obtain correct answer candidate values (in the context of the rejection of claim 2, to obtain multiple assertion answers from passages by applying multiple QA engines to the multiple passages).
	Guo et al. (US 2019/0354630) teaches receiving a query including a question from a user and checking for a match between the question and a question/answer pair in a local cache, and suggests providing a matching answer if there is a match (paragraph 62) and using “cloud services” to answer the question if a match is not found (62-67).  This reference suggests providing an existing best answer value when there is a best answer value corresponding to a similar question and when there is no best answer value corresponding to [a] similar question word, performing another form of question answering.
	2009/0287678 teaches “providing answers to questions based on any corpus of data. The method facilitates generating a number of candidate passages from the corpus that answer an input query, and finds the correct resulting answer by collecting supporting evidence from the multiple passages. By analyzing all retrieved passages and that passage's metadata in parallel, there is generated an output plurality of data structures including candidate answers based upon the analyzing. Then, by each of a plurality of parallel operating modules, supporting passage retrieval operations are performed upon the set of candidate answers, and for each candidate answer, the data corpus is traversed to find those passages having candidate answer in addition to query terms. All candidate answers are automatically scored causing the supporting passages by a plurality of scoring modules, each producing a module score. The modules scores are processed to determine one or more query answers; and, a query response is generated for delivery to a user based on the one or more query answers” (Abstract).  Paragraph 30 describes where passages potentially include candidate answers, and paragraph 31 describes where passages are analyzed to generate a plurality of data structures including candidate answers, and paragraph 32 describes performing supporting passage retrieval on the set of candidate answers using the plurality of parallel operating modules, and paragraph 33 describes scoring all candidate answers using the supporting passages.  Paragraphs 79 and 100 also describes where different responses are provided when a high quality answer to a question is not found (where a clarification question can be interpreted as information indicating no result since it asks the user a question instead of providing the user an answer to the user’s question).  In this reference, the parallel modules are applied to candidate answers that are derived from the passages, and not to the passages.  Additionally, assuming the candidate answers are interpreted as passages and the query answer(s) are interpreted as correct answer candidate values, it is not clear that best answer(s) are determined from the query answer(s) (as opposed to where the query answer(s) are already determined to be the best of the candidate answers (Paragraph 156 appears to describe where all of the query answer[s] are delivered).
2019/0325864 teaches “Additionally or alternatively, in some implementations, more or fewer details may be output by the automated assistant depending on the predicted age of the user. This may be accomplished, for instance, by making available a plurality of natural language generation models, each tailored to a particular age group. As an example, when engaged with a user determined to be between two and four, the automated assistant may employ a suitable natural language generation model to cause the automated assistant to use simple words and short sentences. As the detected age of the speaker increases, the vocabulary used by the automated assistant may grow (e.g., in accordance with the natural language generation model it selects) such that it uses longer sentences and more complex or advanced words. In some embodiments, the automated assistant may provide output that encourages the child user to speak in more complete sentences, suggests alternative words, etc. In some implementations, terms and/or phrases that normally would not require explanation to an adult may be more fully-explained by the automated assistant when engaged with a child” (paragraph 17).  This reference describes a plurality of natural language generation models but only appears to apply one model at a time based on a user’s determined age.
2021/0082402 teaches “Output generator 460 receives input 46 and input 80. Based on these inputs 46 and 80, output generator 460 selects one NLG model of a plurality of NLG models 462, 464, and 466. In this example, output generator 460 selects NLG model 464 to be used as output 90” (paragraph 84)  46 and 80 appear to be outputs from an accent classifier and a dialog manager, respectively, and this reference appears to be directed to using only one NLG model.
Heo et al. (US 2016/0140958) teaches “According to one aspect of the present invention, there is provided a natural language question answering system, including: a conversion module configured to generate a plurality of modified questions by paraphrasing a user's question; a plurality of question answering engines configured to receive each of the user's question and the modified questions, and select candidate answers corresponding to each of the user's question and the modified questions; and a detection module configured to detect at least one among the searched candidate answers as an answer” (paragraph 14).  In this reference, the question answering engines appear to be applied to the user’s question and paraphrases of the user’s question, not to passages that are answer candidates and that are extracted from a selected plurality of documents.
	Heo et al. (US 2012/0101807) teaches “a question type and domain identifying apparatus and method for classifying a user's question into a question appropriate for a question and answer and a query appropriate for information searching to identify the user's question, distributing the user's question to question and answer engines of respective domains, and restricting a search target document with a question subject (or question theme) and area information, to thereby effectively find an answer to the user's question” (paragraph 8) and “a question and answer engine block, including the domain specialized question and answer engines, for selectively performing information searching or a question and answer with respect to the user's question in response to the distribution of the question domain distributor” (paragraph 12) and “Referring back to FIG. 1, the respective domain question and answer engines 300/1 to 300/n of the question and answer engine block 300 refer to question and answer engines specialized for respective domains. When a corresponding domain question and answer engine is distributed to a domain with respect to a user's question, the respective domain question and answer engines 300/1 to 300/n perform question and answer with respect to the user's question and, in this case, the respective domain question and answer engines 300/1 to 300/n perform document searching only for the documents included in a corresponding filtering range by utilizing a question subject and area filtering information provided from the contents search filtering engine 400 (to be described later)” (paragraph 62).  In the context of the rejection of claim 2, this reference does not describe where assertion answers are generated by multiple question and answer units based on the user’s question and the passage (where the passage is the product of a search, whereas the question and answer engines in Heo are used to search for documents.)

	Upon further search (in response to the amendment filed 4/25/2022):
P. Molino, P. Basile, A. Caputo, P. Lops and G. Semeraro, "Exploiting Distributional Semantic Models in Question Answering," 2012 IEEE Sixth International Conference on Semantic Computing, 2012, pp. 146-153, doi: 10.1109/ICSC.2012.53. teaches QuestionCube which combines several techniques to retrieve passages containing the exact answers for natural language questions (Abstract).
9092988 teaches “Question/answer (QA) systems analyze a question and generate multiple possible candidate answers. Then QA systems apply many different answer-scoring methods, each of which produces features that are used to evaluate whether the answer is correct. One way in which question/answer systems evaluates candidate answers is to first retrieve passages of text that contain the candidate answer. Each passage is then scored using a variety of methods called passage scorers. All of the features are sent to a final merging and ranking component, which uses machine-learning techniques to weigh and combine features to produce a single confidence value estimating the probability that the candidate answer is correct. The features the systems and methods herein introduce are extracted and made available to the machine learning model in the final merging and ranking component, where the scores assigned by different passage scorers are available” (col. 5, lines 20-35).  This reference appears to obtain passages based on candidate answers, not the other way around.
2004/0254917 teaches “Automatic question answering typically works by first locating a number of text passages from a (typically very large) text collection that contain potential answers, and then extracting the answers from this collection of passages” (paragraph 3).  This reference does not appear to teach applying a plurality of QA algorithms to a plurality of passages to obtain a plurality of candidate answers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 5/24/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658